Exhibit 10.3

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 27, 2009 (the “First Amendment”), is entered into by and among
SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation, a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(“U.S. Borrower”), SMURFIT-STONE CONTAINER CANADA INC., a company continued
under the Companies Act (Nova Scotia), and operating pursuant to a proceeding
under the CCAA, and a debtor and debtor in possession in a case pending under
Chapter 11 of the Bankruptcy Code (“Canadian Borrower,” and together with the
U.S. Borrower, the “Borrowers”), SMURFIT-STONE CONTAINER CORPORATION, a Delaware
corporation, a debtor and debtor-in-possession in a case pending under Chapter
11 of the Bankruptcy Code (“Parent”), the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent and Canadian Collateral Agent.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders, and the Agents are parties to that certain
Amended and Restated Credit Agreement dated as of February 25, 2009, pursuant to
which the Lenders have made available to the Borrowers a term loan, revolving
credit and letter of credit facility in an aggregate principal amount not to
exceed US$750,000,000 (the “Credit Agreement”);

 

WHEREAS, the Borrowers have requested that the Lenders amend and supplement the
Credit Agreement to reflect certain modifications to the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to amend and supplement the Credit Agreement to
reflect certain modifications to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                            Definitions.  Capitalized
terms used and not otherwise defined in this First Amendment are used as defined
in the Credit Agreement (after giving effect to this First Amendment).  In
addition, the capitalized term “First Amendment Effectiveness Date” shall mean
the first Business Day on which the conditions set forth in Section 3 hereof are
fully satisfied to the satisfaction of the Administrative Agent or waived by the
Administrative Agent.  The Administrative Agent will give the Borrowers and each
Lender written notice of the occurrence of the First Amendment Effectiveness
Date.

 

--------------------------------------------------------------------------------


 

Section 2.                                            Amendments to Credit
Agreement.  Subject to the conditions set forth in Section 3 hereof, the Credit
Agreement is hereby amended as follows:

 


2.1                                 THE DEFINITION OF “RESERVES” IN SECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:


 

“Reserves” means Dilution Reserves, Inventory Reserves, Rent Reserves and any
other reserves established by the Applicable Agent in its Permitted Discretion
(including, without limitation, reserves for accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges, reserves for Swap Obligations, reserves for
environmental liabilities of any Loan Party, reserves for contingent liabilities
of any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation, reserves for cash held in
deposit accounts of Smurfit-Stone Puerto Rico, Inc. during such times as cash
dominion is in effect under Section 5.7 and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party, and with regard to the Canadian Borrowing Base, in addition to
the foregoing, reserves for Priority Payables outstanding on or after the
Effective Date that may affect the collectability of such accounts or the
saleability of such inventory and that have not already been taken into account
in the calculation of the applicable Borrowing Base to the extent such Priority
Payables do not constitute amounts otherwise secured by the Directors’ Charge.

 


2.2                                 SECTION 2.24(A)(X) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

(x)                                   with respect to the Cases and assets of
the U.S. Loan Parties, (x) in the event of the occurrence and during the
continuance of an Event of Default or an event that would constitute an Event of
Default with the giving of notice or lapse of time or both (a “Default”), the
payment of allowed and unpaid professional fees and disbursements incurred by
(A) the U.S. Loan Parties and (B) any statutory committees appointed in the
Cases of the U.S. Loan Parties, in an aggregate amount of items (A) and (B) not
in excess of US$11,000,000, and (y) the payment of fees pursuant to 28 U.S.C. §
1930 and to the Clerk of the Bankruptcy Court ((x) and (y), collectively, the
“Carve-Out”);

 


2.3                                 SECTION 3.10 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE AMOUNT “US$100,000” AND SUBSTITUTING THEREFOR THE
AMOUNT “US$250,000”.

 

--------------------------------------------------------------------------------


 

Section 3.                                            Effectiveness.  The
effectiveness of this First Amendment is subject to the following conditions
precedent:

 


3.1                                 LOAN DOCUMENTS.  EACH LOAN PARTY, THE
REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE SIGNED A COUNTERPART OF
THIS FIRST AMENDMENT (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED THE SAME TO THE ADMINISTRATIVE AGENT.


 


3.2                                 PAYMENT OF FEES AND EXPENSES.  THE LOAN
PARTIES SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT ANY UNPAID BALANCE OF THE
FEES AND EXPENSES DUE AND PAYABLE BY THE LOAN PARTIES PURSUANT TO THE LOAN
DOCUMENTS.


 

Section 4.                                            Representations and
Warranties.  Each Loan Party represents and warrants to the Lenders that:

 


4.1                                 AFTER GIVING EFFECT TO THE FIRST AMENDMENT,
THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN SECTION 3 OF
THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE HEREOF AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND
AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE);


 


4.2                                 AFTER GIVING EFFECT TO THE FIRST AMENDMENT,
(I) EACH LOAN PARTY IS IN COMPLIANCE WITH ALL THE TERMS AND PROVISIONS SET FORTH
IN THE CREDIT AGREEMENT AND (II) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
FIRST AMENDMENT; AND


 


4.3                                 A TRUE AND CORRECT COPY OF THE FINAL ORDER
AS ENTERED BY THE BANKRUPTCY COURT IS ATTACHED HERETO AS EXHIBIT A.


 

Section 5.                                            Choice of Law. THIS FIRST
AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND THE BANKRUPTCY CODE.

 

Section 6.                                            Full Force and Effect. 
Except as specifically amended hereby, all of the terms and conditions of the
Credit Agreement shall remain in full force and effect, and the same are hereby
ratified and confirmed.  No reference to this First Amendment need be made in
any instrument or document at any time referring to the Credit Agreement, and a
reference to the Credit Agreement in any such instrument or document shall be
deemed a reference to the Credit Agreement as amended hereby.

 

Section 7.                                            Counterparts; Electronic
Signatures.  This First Amendment may be executed in any number of counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same agreement.  The Administrative Agent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

--------------------------------------------------------------------------------


 

Section 8.                                            Headings. 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this First
Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and the year first written.

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE CONTAINER CANADA
INC.

 

 

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE CONTAINER
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

CALPINE CORRUGATED LLC

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

CAMEO CONTAINER CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LOT 24D REDEVELOPMENT
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

ATLANTA & SAINT ANDREWS BAY
RAILWAY COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE INTERNATIONAL SERVICES
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE GLOBAL, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE CONNECTICUT PAPERBOARD
PROPERTIES, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE PUERTO RICO, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SMURFIT NEWSPRINT CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE I, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE II, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMBI INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

3083527 NOVA SCOTIA COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

MBI LIMITED/LIMITÉE

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-MBI, by its general partner, MBI
Limited/Limitée

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

STONE CONTAINER FINANCE COMPANY
OF CANADA II

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

639647 BRITISH COLUMBIA LTD.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

B.C. SHIPPER SUPPLIES LTD.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SPECIALTY CONTAINERS INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE GENERAL PARTNERSHIP, by
its general partner, SLP Finance I, Inc.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

FRANCOBEC COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

605681 N.B. INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

Individually and as Administrative Agent and
Collateral Agent

 

 

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH

 

Individually and as Canadian Administrative Agent
and Canadian Collateral Agent

 

 

 

 

 

By:

/s/ Drew McDonald

 

Name:

Drew McDonald

 

Title:

Executive Director

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ Frank Fazio

 

Name:

Frank Fazio

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Philip Saliba

 

Name:

Philip Saliba

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FINAL ORDER

 

--------------------------------------------------------------------------------